Citation Nr: 1229163	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO. 10-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1956 to October 1957.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Republic of Puerto Rico, denying reopening of the claim for service connection for schizophrenia. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an April 2008 rating action the Board denied the claim for service connection for schizophrenia. 

2. The evidence added to the record since the Board's April 2008 decision denying service connection for schizophrenia, considered in the context of a change in law subsequent to that decision, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence has been received since the Board's April 2008 decision denying service connection for schizophrenia, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 



III. Request to Reopen Claim for Service Connection for Schizophrenia 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . The United States Court of Appeals for Veterans Claims (Court)
 has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.
The Board observes that under appropriate circumstances, an intervening change in applicable law may entitle a claimant to receive consideration of a claim de novo, or as a "new" claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim. Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'd 4 Vet. App. 283, 288-89 (1993). 

In this case, the Board finds that the relevant new law in question warranting reopening of the claim is case law addressing the use of lay evidence to support a nexus to service. 

Past case law dictated that only medical evidence could support a causal link, or nexus, between service and current disability. The elements then of a valid claim for direct service connection were as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Subsequent case law established that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  

(In the context of a merits-based adjudication of a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. However, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).)

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis; or 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In Barr v. Nicholson, the Court expanded the law beyond Buchanan, finding that where the layperson was competent to recognize the presence of claimed disability, the lay person's statements could potentially support a claim for service connection even in the absence of medical nexus evidence. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Rather, the Court then held that a veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements to support service connection. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Thus, in effect, under Barr lay evidence could potentially serve to substitute for medical evidence of disability in service and nexus between service and current disability, where such lay evidence was competent to support both in-service disability and ongoing disability after service. Id. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) further expanded the case law governing the competence of lay evidence to support the presence of in-service disability and a service connection nexus. In Davidson, the Federal Circuit recognized that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.' Davidson 1316 Fed.3d at 1316 . The Federal Circuit then found that the Court had committed error by finding that medical evidence of nexus was required in the context of a Veteran's death and his widow's lay assertion that mental disability developed in service had caused the Veteran to commit suicide. Id. Thus, Davidson recognized lay evidence as competent or at least potentially competent to establish both mental disability in service and a nexus between service and current mental disability. Previously, even under Barr, Jandreau and Buchanan, it was questionable whether lay assertions were even potentially competent to serve as nexus evidence for mental disability, because it was unclear whether laypersons should be considered potentially competent to identify mental disability. 

In light of the expanded case law in Davidson recognizing lay statements as potentially competent to serve as in-service diagnosis evidence and nexus evidence for mental disability, reopening of the Veteran's claim for service connection for schizophrenia, for consideration on the merits, is warranted based on the Veteran's assertions of ongoing schizophrenia beginning in service. 38 C.F.R. § 3.156(a); Routen. Previously, the Veteran's lay assertions of his schizophrenia beginning in service were found insufficient to reopen the claim in the absence of medical nexus evidence. 



ORDER

The claim for service connection for schizophrenia is reopened, and to this limited extent the claim is granted. 


REMAND

The RO previously determined that the Veteran's service medical records are unavailable, and may have been destroyed by fire. The VA accordingly has an obligation to search for alternative records which support the Veteran's case. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Moreover, although there is a lack of service medical records, or for that matter, service personnel records, VA regulations provide that service connection may be shown through other evidence. Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (1994). This evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etcetera. The evidence may also be statements provided by accredited military experts.

In a private medical note dated in February 1975, a physician certified that the Veteran had been seen that day and had been diagnosed with severe anxiety. 

Upon a May 1975 VA examination, the Veteran reported that in service while stationed at Ramey Air Force Base he was hospitalized for 4 days but he did not remember the reason for his hospitalization. He then stated that he did not receive any other medical treatment in service. He added that after discharge he worked as a maintenance man in New York City until 1966, and then returned to Puerto Rico where he helped his father on his farm until his father died two years before the present examination. He reported he had not worked since then. He also stated that he had been going to a mental health clinic for the last one and a half years. The examiner diagnosed undifferentiated schizophrenia. 

Upon requesting to reopen his claim in August 1989, the Veteran reported that he had received treatment for a nervous condition during service. He then stated that he was treated for a nervous breakdown from January to October 1956 at a medical facility at Ramey Air Force Base in Puerto Rico. He also indicated he was treated for a nervous condition from January to October 1956 at a U.S. Army Hospital at Fort Hood in Texas. The RO attempted to obtain alternative records of these treatments but was unsuccessful in obtaining them. 

At an RO hearing in October 1991 the veteran testified that he did not have a nervous condition prior to entering service but that he suffered from one in service. He testified that he continued to suffer from the nervous condition after service but he did not seek medical attention when he was living in New York. He testified that he started receiving private psychiatric treatment when he returned to Puerto Rico, but the private physicians who treated him had died and he was unable to obtain his medical records. He also testified that he started psychiatric treatment at a VA hospital in 1977, and that currently he could not work due to his nervous condition. 

VA and private medical records report of treatment from the 1970s to the 1990s for several problems including for schizophrenia. Private treatment records include a treatment summary dated in February 1990, which indicates that the Veteran began receiving care (including mental health care) at the private facility in January 1972. That summary noted that the veteran reported that his illness began in 1972. An undated file summary shows that the dates of first and last visits were in January 1972 and May 1990. The diagnosis was rule out paranoid schizophrenia in remission. A treatment summary dated in September 1996 also indicated that the veteran first received care at the private facility in January 1972. That summary noted the Veteran's report that his sickness began after he came back from the Army in 1956. An additional undated file summary shows first and last visits to the facility were in January 1972 and May 1996. 

A December 1996 letter from E. J. O., M.D., noted that the veteran had received treatment for paranoid schizophrenia since January 1972 at the Arecibo Mental Health Center. The physician also stated that since January 1972 the Veteran was unable to work due to his psychiatric disorder. 

An undated letter from Dr. T. indicated that the veteran claimed that since separation from service he suffered from psychiatric symptomatology including aggression towards his wife and fear at night. The letter informed that the Veteran was treated at the Arecibo Mental Health Center in 1970, without improvement. 

A February 1991 VA medical certificate shows that the veteran was seen with complaints of general malaise and nervousness. At that time, the veteran was diagnosed with schizophrenia, chronic undifferentiated type. Subsequent VA treatment records in the 1990s and 2000 continue this diagnosis, as well as diagnoses of paranoid schizophrenia, and residual schizophrenia. 

An October 2000 file summary noted an admission for mental health care in January 1972. The file summary recorded the Veteran's report upon that admission that he had felt bad since he left the army in 1957. The Veteran had further reported that he never received psychiatric treatment - believing that he could recuperate by himself - and that he was hospitalized in 1956 in the Ramey Base of Aguadilla for his physical condition, with the apparent nature and cause of the physical condition unknown. An October 2000 statement from M. B . J., M.D., certified that the veteran was a patient since December 1999 and his last visit was in October 2000. A February 2001 note certifies that the veteran was a patient of the Mental Health Program, using medications including Thorazine, Benadryl and Stelazine. An undated file summary noted that the Veteran's first visit was in January 1972 and his last was in November 1999. The summary noted that the veteran reported that in 1956 he was hospitalized in the Ramey Base of Aguadilla for a physical condition, cause unknown, according to the initial interview with the veteran. The summary noted apparent and reported symptoms, and a diagnosis of schizophrenic reaction with paranoid and depressed traits. 

Recent treatment records indicate ongoing treatment for diagnosed schizophrenia. Additionally, the Veteran's wife submitted a brief statement dated in July 2009 asserting that the Veteran had suffered from schizophrenia for the past 40 years, with treatment at a clinic in Puerto Rico, and with ongoing impair sleep, nervousness, and impaired mood. 

With the case as presented, the Board believes that a further VA examination is in order, based on the presence of currently diagnosed schizophrenia, and competent indication, based on the Veteran's potentially competent assertions, that his schizophrenia developed in service and has persisted since service. Davidson; Barr; Buchanan; Jandreau. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board notes that at his May 1975 VA psychiatric examination the Veteran asserted that he had tried unsuccessfully three times to obtain Social Security Administration (SSA) disability benefits. Records underlying any past SSA disability benefits decision could be relevant to the present claim, and accordingly should be sought. Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992); see Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) ("[T]he possibility that the SSA records could contain relevant evidence [...] cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his reopened claim for service connection for schizophrenia, including on a first-year-post-service presumptive basis or based on continuity of symptomatology. Afford the Veteran opportunity to submit additional evidence or argument in furtherance of his claim. Associate any reply or evidence received with the claims file, and undertake any indicated development.

2. Obtain any as yet unobtained VA or private treatment records, with the Veteran's authorization or assistance as appropriate. 

3. Obtain and associate with the claims file any Social Security disability determination(s) (regardless of whether benefits were granted or denied) and the medical records underlying the determination(s). 

4. Thereafter, afford the Veteran a VA examination by a qualified psychiatrist or psychologist, to address the Veteran's claimed psychiatric disorder to include schizophrenia, and questions of etiology as related to service, including questions of the presence of psychiatric disability in service or within the first post-service year, and of continuity of symptoms from service. The claims file must be available to the examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note that service medical and personnel records are lost and presumed destroyed, and hence there is a heightened duty to assist including by obtaining alternative evidence which may support service incurrence of claimed psychiatric disability. Note the Veteran's history of submitted claims for a psychiatric condition, from 1975 to the present, as well as records supporting those claims. Also note the Veteran's assertions including as supportive of the present claim, of psychiatric disability originating in service or persistent from service. 

b. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility for his statements supporting his claimed psychiatric disorder and its asserted origin in service. 

c. Conduct an examination of the Veteran, and based on that examination and review of the record identify all current psychiatric disorders. 

d. For each psychiatric disorder identified, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

e. Additionally for each psychosis identified (to include previously diagnosed schizophrenia, if present), provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychosis was present to a disabling degree within the first year following the Veteran's separation from service on in October 1957. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5. Thereafter, readjudicate the remanded claim de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


